Citation Nr: 1757922	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been received to re-open a claim of entitlement to service connection for a back disability. 

2. Entitlement to service connection for a back disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in September 2017.  A copy of the hearing transcript has been associated with the record. 

FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a back disability was last denied in an April 2001 rating decision.  He did not appeal that decision. 

2. Since the April 2001 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for a back disability.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's back disability is etiologically related to his military service.

CONCLUSIONS OF LAW

1. The April 2001 rating decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the April 2001 rating decision and the claim for service connection for a back disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3. The criteria for service connection for a back disability have been met.  38 U.S.C. § 1101, 1131 (2012); 38 C.F.R. § 3.303(2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2017). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Veteran's claim for service connection for a back disability was last denied in an April 2001 rating decision because the evidence did not demonstrate a relationship between the Veteran's back disability and his active duty service.  He did not appeal that decision and it is now final.  Since then, additional evidence has been received, including lay statements from the Veteran, a fellow serviceman, hearing testimony, and VA and private medical reports.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.
Service Connection for a Back Disability

The Veteran maintains that his current back disability is related to his active duty service.  He states that during service he was loading weapons and twisted his back. Since that time, he reports, he has continued to experience chronic back pain.  See Hearing Transcript.  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. 3.303 (b) (2017) when a chronic condition, such as arthritis, is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases, including arthritis, may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. 3.307 (a) (3); 3.309(a) (2017).

The Board finds that service connection for a back disability is warranted.  First, the Veteran has a current disability.  He has been diagnosed with segmental dysfunction and degenerative joint disease of the cervical spine, segmental dysfunction of the thoracic spine, and segmental dysfunction and degenerative disc disease and degenerative joint disease of the lumbar spine with probable radiculopathy.  See June 2012 VA Chiropractic Record. 

Second, there is evidence of an in-service event, disease, or injury, as the Veteran's service treatment records show instances of complaint and treatment for back pain. See STRs.   

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue 38 U.S.C. § 5107 (2012).

The Board acknowledges that there is evidence against the claim. The Veteran essentially asserts that he has experienced back problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced back pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a) (2) (2017); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current back disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed back disability is related to his in-service back injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented complaints and treatment of a back disability while in service (3) his chronic back pain complaints post-service, and (4) his competent and credible history of relevant symptoms during and ever since service discharge shown through his consistent reporting at VA and private medical examinations and at his hearing.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a back disability has been established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


